Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 1 of 8




            EXHIBIT 9
             Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 2 of 8
Environmental Microbiology Reports (2017) 9(5), 642–648                                             doi:10.1111/1758-2229.12569




Mosquitoes can harbour yeasts of clinical significance
and contribute to their environmental dissemination

Jovana Bozic,1† Aida Capone,1† Dario Pediconi,1                     Introduction
Priscilla Mensah,1 Alessia Cappelli,1
                                                                    The yeast Candida parapsilosis is known as a human
Matteo Valzano,1 Maria Vittoria Mancini,1
                                                                    commensal but recently it has also been identified as an
Patrizia Scuppa,1 Elena Martin,2 Sara Epis,2
                                                                    opportunistic pathogen in immunosuppressed or immu-
Paolo Rossi,1 Guido Favia1 and Irene Ricci1*
1
                                                                    nocompromised patients (Singh and Parija, 2012). Like
  School of Biosciences and Veterinary Medicine,
                                                                    other Candida species, C. parapsilosis is known as a
University of Camerino, Via Gentile da Varano III
                                                                    saprophyte of the human digestive tract, and becomes
62032, Camerino, Italy.
2
                                                                    pathogenic under specific physiologic conditions such as
  Department of Veterinary Sciences and Public Health,
                                                                    an imbalance of the intestinal flora. A recent study con-
University of Milan, Milan, 20133, Italy.
                                                                    firmed its presence in faecal and urine samples of
                                                                    asymptomatic donors from Bobo-Dioulasso (Burkina
Summary                                                             Faso, West Africa) (Sanata et al., 2014). In addition,
                                                                    non-albicans species such as C. parapsilosis were
There is still a lack of studies on fungal microbiota in
                                                                    reported to be the most common fungal isolates from
mosquitoes, compared with the number available on
                                                                    bloodstream infections in most countries of the Asia-
bacterial microbiota. This study reports the identifi-
                                                                    Pacific region (Tan et al., 2016). This data was also con-
cation of yeasts of clinical significance in laboratory
                                                                    firmed in Italy, in agreement with other European reports
mosquito species: Anopheles gambiae, Anopheles
                                                                    that documented C. parapsilosis as one of the most fre-
stephensi, Culex quinquefasciatus, Aedes albopictus
                                                                    quent fungal species, responsible for more than 60% of
and Aedes aegypti. Among the yeasts isolated, they
                                                                    non-albicans infections (Caggiano et al., 2015).
focused on the opportunistic pathogen Candida para-
                                                                       Notably, an outbreak of candidaemia caused by flu-
psilosis, since there is a need to better understand
                                                                    conazole resistant C. parapsilosis strains has been
breakthrough candidaemia with resistance to the
                                                                    recently reported in intensive care units in Brazil (Pinhati
usual antifungals, which requires careful consider-
                                                                    et al., 2016). The frequent occurrence of fungal species
ation in the broad-spectrum therapy, as documented
                                                                    with intrinsic resistance to the usual antifungals and
in many clinical reports. C. parapsilosis occurs
                                                                    which could become pathogenic at any time, should be
widely and has been isolated from diverse sources,
                                                                    taken into account in the therapeutic management of
including insects, which may contribute to its dis-
                                                                    patients in a given geographic area (Cuervo et al.,
semination. In this study, it was isolated from the gut
                                                                    2016).
of An. gambiae and its presence in developmental
                                                                       In this context, it would be worth investigating which
stages and organs of different mosquito species was
                                                                    environmental factors may favour the dissemination of
studied. Our results indicated that there was a stable
                                                                    opportunistic pathogens. Interestingly, C. parapsilosis
association between C. parapsilosis and reared mos-
                                                                    was also recovered also from non-human sources such
quitoes during the entire life cycle, and in adult male
                                                                    as domestic animals (Santin et al., 2013) and insects,
and female gut and gonads. A wide occurrence of C.
                                                                    where it was previously described in the larvae of ants
parapsilosis was also documented in several popula-
                                                                    (Ba et al., 1995), in the alimentary tract of beetles (Suh
tions of wild mosquitoes. Based on these findings, it
                                                                    et al., 2008) and in wild Culex pipiens mosquitoes from
can be said that mosquitoes might participate in the
                                                                    South Africa (Steyn et al., 2015). Mosquitoes may play
spreading of this opportunistic pathogen, not only as
                                                                    an important role in the dissemination of opportunistic
a carrier.
                                                                    pathogens, especially those species whose life cycle is
                                                                    strictly dependent on anthropized environments.
                                                                       Here we report the results of an investigation of the
Received 20 March, 2017; revised 7 July, 2017; accepted 10 July,
2017. *For correspondence. E-mail irene.ricci@unicam.it; Tel. 139   fungal community in different mosquito species of public
0737 403278; Fax 139 0737 403290.                                   health significance, focusing on C. parapsilosis. Five
†
 These authors contributed equally to this work.                    species from our insectary were investigated: Anopheles
C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd
V
             Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 3 of 8

                                                                      Identification of yeasts in different mosquito species 643

gambiae and Anopheles stephensi, which are the major                   Bangladesh, Asia; and 228530 0800 S 488260 4200 W,
malaria vectors in Africa and Asia respectively; Culex                 Botucatu, Sao Paulo State, Brazil. Samplings were car-
quinquefasciatus, which transmits lymphatic filariasis                 ried out during the summer of 2014, 2015 and 2016.
and West Nile fever; and Aedes albopictus and Aedes                    Adult female mosquitoes belonging to the genera
aegypti, which are vectors of yellow fever, dengue, chi-               Anopheles, Aedes and Culex (An. gambiae, Cx. quin-
kungunya and zika virus.                                               quefasciatus, Culex pipiens, Ae. aegypti and Ae. albo-
   Four fungal species were identified in the gut of adult             pictus) were caught using a mouth-suction aspirator,
female mosquitoes by culture dependent assay: Meyero-                  outdoors on human bait and indoors. Once in the labo-
zyma guilliermondii, Rhodotorula glutinis, Sporobolomy-                ratories, the collected samples were immediately frozen
ces cf. roseus and C. parapsilosis. The literature                     and processed for DNA extraction in order to avoid con-
describes these fungi as pathogens of clinical signifi-                tamination with the insectary environments. The identifi-
cance and suggests that their metabolic and/or antimi-                 cation of the mosquitoes was performed on
crobial features may indicate a possible symbiotic                     morphological bases and confirmed by sequencing of
function in insects.                                                   the ribosomal gene region ITS2 according to Bachellerie
   Considering the wide diffusion of the yeasts isolated               and Qu (1993).
in the mosquitoes, the rearing water used at insectary
was analysed to evaluate which fungi could be detected                 Isolation and identification of yeasts from the reared
in the mosquito gut as environmental contaminants.                     mosquitoes and insectary water samples
Among the isolated species, the one that showed the                    The fungal community present in the gut of adult female
highest frequency in the larval water was C. parapsilo-                mosquitoes was screened in five laboratory reared spe-
sis. To better characterise its association with mosqui-               cies by a culture-dependent method. The newly
toes, the presence of C. parapsilosis in different organs              emerged mosquitoes were fed exclusively on sterilized
and developmental stages of laboratory reared speci-                   sucrose solution before the dissection of gut. Mosqui-
mens and its occurrence in wild mosquitoes from four                   toes were carefully washed twice, first in 70% alcohol
continents were investigated by PCR assays.                            and then in sterile 13 PBS. Next, guts were dissected
                                                                       using needles under sterile conditions and pooled in
Experimental procedures                                                200 ml of NaCl 0.9%. Each pool contained six individual
Laboratory reared mosquitoes                                           organs per five mosquito species analysed (30 dissected
                                                                       guts), and the assay was replicated on the subsequent
Mosquito samples were obtained from five colonies                      mosquito generation (60 total dissected guts). Homoge-
reared at the insectary of the University of Camerino                  nised pools were pre-inoculated in YPD medium (1%
(Italy): An. stephensi, An. gambiae, Cx. quinquefascia-                yeast extract, 2% peptone, 2% glucose, 2% agar) and
tus, Ae. aegypti and Ae. albopictus. They were main-                   suspended in saline solution before plating on selective
tained at standard settings of 308C and 80% 6 5%                       media 6.5% Sabouraud (Sabouraud powder prepared by
humidity, in axenic conditions during both the develop-                the manufacturer, BDV  R Sabouraud Dextrose Agar) with

mental and adult stages. After egg hatching, larvae                    Rifampicin 40 mg/ml. After incubation for 48 h at 288C,
were grown in clean basins filled with breeding water                  yeast colonies were analysed. PBS recovered from the
containing sterile minced commercial mouse food. After                 second washing was plated and examined for the pres-
rinsing, the pupae were transferred to clean dishes filled             ence of yeast colonies; when no microbes were present
with sterile water and maintained in separate cages until              in the plates, the mosquito surface sterilization proce-
adult emergence. Newly emerged mosquitoes fed on                       dure was considered successful.
Whatman paper soaked in sterilized 5% sucrose solu-                       In addition we examined samples of the water used at
tion. Larvae (5–6 days after hatching), pupae and adults               our insectary for mosquito rearing. Three different water
(newly emerged) were sampled for the analyses.                         samples were filtered and analysed: (i) 500 ml of spring
Aquatic stages (larvae and pupae) were collected from                  water (freshly collected), (ii) 500 ml of breeding water
basins using sterile Pasteur pipets and adult mosquitoes               (spring water with sterile mouse food after 2 days expo-
from cages using a mouth-suction aspirator.                            sure to the insectary conditions) and (iii) 500 ml of larval
                                                                       water (breeding water after 5–6 days exposure to the
Field-collected mosquitoes
                                                                       insectary conditions and containing the larval stages of
Wild mosquitoes analysed in this study were sampled                    An. gambiae). The filters were washed in sterile 13
from four different areas: 398510 3300 N 188090 4900 E,                PBS solution for 30 min. The cells were harvested at
Torre Mozza, Italy; 118110 N 48170 W, Bobo-Dioulasso,                  3500 rpm at 48C and plated on Sabouraud with Rifampi-
Burkina Faso, Africa; 238520 4800 N 908160 0500 E, Dhaka,              cin 40 mg/ml. Plating was replicated twice in independent
C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd, Environmental Microbiology Reports, 9, 642–648
V
           Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 4 of 8

644 J. Bozic et al.

assays. After 48 h of incubation at 288C, the yeast colo-             12 larvae, 5 pupae and 4 newly emerged adults from
nies were analysed.                                                   three independent experiments were analysed (315
  The yeasts were labelled in different groups on the                 samples), and a different generation of mosquitoes was
basis of their morphology. To confirm the fungal species,             used in each experimental replicate. Guts and gonads of
random samples were analysed by restriction fragment                  6 females and 6 males from three independent experi-
length polymorphism (RFLP). The colonies were treated                 ments were pooled and tested (360 organs analysed).
with NaOH (20 mM), boiled at 958C for 45 minutes                      The mosquitoes were reared and processed for the dis-
(min), and centrifuged at 8000 rpm for 10 min. The                    section of organs in sterile conditions as previously
supernatants were used as template in PCR reactions in                described.
a total volume of 25 ml containing 1 unit Dream Taq and                  Concerning wild mosquitoes, a total of 274 field-
13 Dream Taq Buffer (Thermo Scientific), 0.25 mM                      collected samples were tested. Wild samples were
dNTPs, and 0.2 mM oligo yeast-F1 and 0.2 mM oligo                     washed as previously described and genomic DNAs
yeast-R1. The oligos were designed on conserved                       were extracted immediately after their transport to the
sequences of the 18S rRNA gene, amplifying a polymor-                 laboratory. The genomic DNA was extracted from indi-
phic fragment of 796 bp (Ricci et al., 2011a). The                    vidual samples or pool organs, using JetFlex Genomic
cycling conditions began with one step at 958C for 3                  DNA Purification Kits (Genomed, Lo    €hne, Germany).
min, followed by 30 cycles of a three-step sequence:                  Quantity and quality of the recovered DNAs were
958C for 30 sec, 508C for 30 sec and 728C for 40 sec.                 checked by spectrophotometer, before the specific PCR
The PCR products were digested by restriction enzymes                 assay.
in a total volume of 15 ml containing 13 Buffer Tango
and 2 units of both enzymes Alu1 and HhaII (New                       Results
England BioLabs). The RFLP identified six different pat-              Screening of the yeast associated with different
terns, then the sequencing and BLAST analysis (www.                   mosquito species
ncbi.nlm.nih.gov) of amplified 18S rRNA gene region
                                                                      One hundred and eight yeast isolates were obtained
confirmed the six yeast species.
                                                                      from a total of sixty guts of female mosquitoes reared at
Setup of the C. parapsilosis-specific PCR test                        our insectary, specifically, An. gambiae (45), An. ste-
                                                                      phensi (22), Ae. albopictus (22), Ae. aegypti (17) and
For the set-up of a specific PCR test, two oligonucleoti-             Cx. quinquefasciatus (2). Based on the sequenced
des were designed using the NCBI software (http://www.                region of the 18S rRNA gene, four fungal species were
ncbi.nlm.nih.gov/tools/primer-blast/), Cpara-for (50 -ACCC            identified: C. parapsilosis, M. guilliermondii, R. glutinis
TCGGGTTTGGTGTTG-30 ) and Cpara-rev (50 -CCTGA                         and S. cf. roseus (Table 1). The overall results indicated
TTTGAGGTCGAATTTGGAAG-30 ), amplifying a 132 bp                        M. guilliermondii (72/108) and C. parapsilosis (33/108)
sequence targeting the C. parapsilosis ITS2 region. The               as the most frequently isolated species, whereas R. glu-
specificity of the primers was confirmed against the iso-             tinis (2/108) and S. cf. roseus (1/108) were detected
lated fungal species (C. parapsilosis, M. guilliermondii,             only sporadically. M. guilliermondii was isolated in all the
R. glutinis, R. mucilaginosa, S.cf. roseus and C. haemu-              mosquito species analysed. On the other hand, C. para-
lonis) as well as against the mosquito samples. To verify             psilosis was the predominant isolate from the female
the specificity of the C. parapsilosis-specific PCR test,             guts of An. gambiae but it was not identified in any of
positive amplicons from mosquitoes were analysed by                   the other mosquitoes. The relatively small number of
sequencing. The PCR reactions were performed as                       fungal species identified could be due to intrinsic limita-
described above using pure genomic DNAs obtained                      tions of the culture-dependent method, such as the plat-
with the JetFlex Genomic DNA Purification Kit (Gen-                   ing medium used (Rani et al. 2009).
omed, Lo  €hne, Germany). PCR cycling conditions were                    Since the insectary environment may impart its own
began with one step at 958C for 3 min, followed by 30                 microbes to the mosquitoes, the water samples used for
cycles of a three-step sequence: 958C for 30 sec, 508C                rearing were also examined. Three types of water were
for 30 sec and 728C for 40 sec.                                       analysed: (i) spring water, before exposure to the insec-
                                                                      tary environment; (ii) breeding water, after 5–6 days
Screening for C. parapsilosis by specific PCR assay in
                                                                      exposure in presence of sterile food; (iii) larval water,
mosquitoes
                                                                      after 5–6 days exposure in presence of sterile food and
C. parapsilosis-specific PCR tests were used to examine               An. gambiae larvae. One hundred isolates were
both the developmental stages (larvae, pupae and                      obtained: spring water (30), breeding water (30) and lar-
adults) and guts and gonads from male and female adult                val water (40). Based on the sequenced region of the
mosquitoes reared in the insectary. For each species,                 18S rRNA gene, besides C. parapsilosis (31/100) and
                      C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd, Environmental Microbiology Reports, 9, 642–648
                      V
               Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 5 of 8

                                                                              Identification of yeasts in different mosquito species 645
Table 1. Fungal species isolated in laboratory reared colonies.

$ gut                                                                                                                        GenBank accession No.
(two sets of 6 pooled guts were plated)           No. of fungal isolates          Closest relative                           (% identity)

Anopheles gambiae                                 45                              Candida parapsilosis (33)                  JQ008831.1 (99%)
                                                                                  Meyerozyma guilliermondii (10)             KM222295.1 (99%)
                                                                                  Rhodotorula glutinis (2)                   HQ420261.1 (99%)
Anopheles stephensi                               22                              M. guilliermondii (22)                     KM222295.1 (99%)
Aedes albopictus                                  22                              M. guilliermondii (21)                     KM222295.1 (100%)
                                                                                  Sporobolomyces cf. roseus (1)              JN938636.1 (100%)
Aedes aegypti                                     17                              M. guilliermondii (17)                     KM222295.1 (99%)
Culex quinquefasciatus                            2                               M. guilliermondii (2)                      KM222295.1 (100%)
Tot. 60                                           Tot. 108

The identification of fungal isolates from the female guts was carried out by sequencing a 796 bp region of the 18S rRNA gene. The closest
relative in GenBank and the percentages of identity are reported here. After careful washing of newly emerged mosquitoes (fed on sterilized
5% sucrose solution), guts were dissected and homogenised in pool of six organs per each mosquito species analysed. The analyses were
replicated twice on independent assays and the overall data are reported (Tot. 60). No yeasts colonies were developed on control plates used
to validate the mosquito surface sterilization procedure.


M. guilliermondii (22/100), two additional yeast species                       vehicle for fungi to reach the larval gut, this does not
were isolated: R. mucilaginosa (42/100) and C. haemu-                          necessarily guarantee their association with adult
lonis (5/100). The results indicated R. mucilaginosa as                        mosquitoes.
the most frequently isolated species, whereas C. hae-
mulonis only occurred sporadically (Table 2). Notably, R.                      C. parapsilosis PCR-specific tests
mucilaginosa was the only fungal species found in the
spring water, and its numbers were drastically fewer in                        A specific PCR test was carried out to investigate the
the breeding and larval waters; it was not isolated from                       association of C. parapsilosis with mosquitoes. Analyses
the gut of any of the mosquito species analysed. Thus,                         were performed to examine tissues and developmental
R. mucilaginosa could be an environmental contaminant                          stages of mosquitoes from our insectary (An. stephensi,
introduced into the insectary from the outside, for                            An. gambiae, Cx. quinquefasciatus, Ae. aegypti and Ae.
instance, since this fungal species was isolated from the                      albopictus), and field collected individuals belonging to
pollen (Nogueira et al., 2012), it can arrive through the                      several species (An. gambiae, Cx. quinquefasciatus,
spring water used to raise the mosquitoes. Conversely,                         Culex pipiens, Ae. aegypti and Ae. albopictus) from
M. guilliermondii and C. parapsilosis, which were                              sampling sites in four continents.
detected as the most frequent isolates in the breeding                           Regarding the reared mosquitoes, the larvae, pupae,
or larval water, respectively, proved to be associated                         and adults were examined, and for the adult males and
with the insectary environment.                                                females, the guts and gonads were studied. A total of
   The two culture dependent assays were replicated                            36 larvae, 15 pupae and 12 adults per species were
twice, showing similar trends each time. The overall                           tested, and the percentages of positive samples are
results indicated that even if the spring water might be a                     reported in Table 3A. C. parapsilosis was detected in

Table 2. Fungal species isolated from the rearing water at insectary.

                                                                                                                             GenBank accession No.
Water samples                         No. of fungal isolates                   Closest relative                              (% identity)

Spring water (i)                      30                                       Rhodotorula mucilaginosa                      KP233783.1 (98%)
Breeding water (ii)                   30                                       M. guilliermondii (20)                        KM222295.1 (99%)
                                                                               R. mucilaginosa (6)                           KP233783.1 (99%)
                                                                               C. parapsilosis (4)                           JQ008832.1 (99%)
Larval water (iii)                    40                                       C. parapsilosis (27)                          JQ008832.1 (99%)
(An. gambiae)                                                                  R. mucilaginosa (6)                           KM222296.1 (100%)
                                                                               Candida haemulonis (5)                        JN941107.1 (100%)
                                                                               M. guilliermondii (2)                         KM222295.1 (99%)
                                      Tot. 100

The identification of fungal isolates from the water samples was carried out by sequencing a 796 bp region of the 18S rRNA gene. The closest
relative in GenBank and the percentages of identity are reported here. Three water samples were analysed: (i) spring water (before exposure
at the insectary), (ii) breeding water (after 5–6 days exposure at rearing conditions in presence of sterile larval food) and (iii) larval water (after
5–6 days exposure at rearing conditions in presence of sterile larval food and An. gambiae larvae). The analyses were replicated twice on two
independent assays and the overall data are reported.

C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd, Environmental Microbiology Reports, 9, 642–648
V
              Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 6 of 8

646 J. Bozic et al.
Table 3. Detection of C. parapsilosis in the developmental stages and organs by specific PCR assay.

                                                                                                                Organs (B)
                                            Developmental stages (A)                                            (Three sets of 6 pooled organs
                                            (12 larvae, 5 pupae, 4 adults were tested individually in           from adult mosquitoes were
                                            triplicate)                                                         tested)
                                                                                                                Gut                   Gonad
Mosquito species (Unicam strains)           Larvae                 Pupae                 Adults                 $          #          $          #

An.   gambiae                               97% (35/36)            73% (11/15)           67% (8/12)             1          1          1          1
An.   stephensi                             97% (35/36)            100% (15/15)          100% (12/12)           1          1          1          1
Cx.   quinquefasciatus                      92% (33/36)            73% (12/15)           25% (3/12)             1          1          2          2
Ae.   aegypti                               67% (24/36)            53% (8/15)            25% (3/12)             1          1          1          1
Ae.   albopictus                            100% (36/36)           93% (14/15)           100% (12/12)           1          1          1          1

(A) Developmental stages: The percentages of C. parapsilosis-positive samples are reported per species analysed. The tests were performed
in three generations of mosquitoes. For each generation, 12 larvae, 5 pupae and 4 newly emerged adults were analysed (tot. 315 individuals).
(B) Organs: Guts and gonads from newly emerged mosquitoes were analysed as 6 pooled organs in three generations of mosquitoes (tot.
360 organs).



three generations of reared colonies, confirming its per-                    36), Ae. albopictus (43/88) and Ae. aegypti (41/70). The
sistent occurrence in mosquitoes, and its presence was                       data indicated that C. parapsilosis was present in all the
documented in all three developmental stages. In the                         species and all four locations, with 53% of samples
larvae, the results showed 67% positivity in Ae. aegypti                     proving positive.
and from 92% to 100% in the other mosquito species.
Interestingly, the percentages of positive individuals                       Discussion
decreased from larvae and pupae to adults in An. gam-
biae (67%), Cx. quinquefasciatus (25%) and Ae. aegypti                       The four fungal species identified in the mosquito gut
(25%), whereas they remained constant in An. stephensi                       have been described as pathogens of clinical signifi-
and Ae. albopictus.                                                          cance. C. parapsilosis is one of the most common iso-
   We focused further on the adult female and male gut                       lates from bloodstream infections and M. guilliermondii
and gonads (Table 3B). The PCR assays detected C.                            is known as an opportunistic pathogen isolated from
parapsilosis in the gut and gonads of all the species                        clinical specimens (Papon et al., 2013; Tan et al., 2016).
analysed, except in the gonads of Cx. quinquefasciatus.                      R. glutinis and S. cf. roseus are both reported, albeit
   In order to investigate the presence of C. parapsilosis                   rarely, as opportunistic pathogens (McNicholas et al.,
in the wild, we tested different species of field-collected                  2012; Menon et al., 2014). Moreover, all the fungi iso-
samples from Italy, Africa, Asia and Brazil captured in                      lated in this study share similar metabolic and antimicro-
the summer of 2014, 2015 and 2016 (Table 4). We                              bial traits that might suggest possible symbiotic
tested 274 female adult mosquitoes, finding positivity to                    associations with mosquitoes.
C. parapsilosis in all the groups analysed: An. gambiae                         Interestingly, insects may represent reservoirs of
(35/60), Cx. quinquefasciatus (5/20), Culex pipiens (22/                     yeasts that are somehow involved in the host’s


Table 4. Detection of C. parapsilosis in field-collected mosquitoes.

Mosquito species (wild strains)             No. of positive/No. of examined field-collected individuals             Sampling sites

An. gambiae (n. 60)                         35/60                                                                   Bobo-Dioulasso, Burkina Faso
Cx. pipiens (n. 36)                         16/30                                                                   Bobo-Dioulasso, Burkina Faso
                                            6/6                                                                     Torre Mozza, Italy
Cx. quinquefasciatus (n. 20)                5/20                                                                    Dhaka, Bangladesh
Ae. aegypti (n. 70)                         15/30                                                                   Botucatu, Sao Paulo State
                                            26/40                                                                   Dhaka, Bangladesh
Ae. albopictus (n. 88)                      29/36                                                                   Torre Mozza, Italy
                                            11/17                                                                   Botucatu, Sao Paulo State
                                            3/35                                                                    Dhaka, Bangladesh
                                            Tot. 146/274

Adult female mosquitoes were collected from the field in four sampling sites during 2014–2016. African sampling site (2015): Bobo-Dioulasso
(118110 N 48170 W), Burkina Faso; Italian sampling site (2014): Torre Mozza (398510 3300 N 188090 4900 E), Italy; Asian sampling site (2015): Dhaka
(238520 4800 N 908160 0500 E), Bangladesh; Brazilian sampling site (2016): Botucatu, Sao Paulo State (2016). The detection of C. parapsilosis was
carried out by specific PCR test.

                         C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd, Environmental Microbiology Reports, 9, 642–648
                         V
             Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 7 of 8

                                                                      Identification of yeasts in different mosquito species 647

nourishment and/or defence. An example is the killer                      Finally, we reported a screening on the circulation of
yeast Wickerhamomyces anomalus, isolated from bee-                     C. parapsilosis in field collected samples from Italy,
tles, sand-flies and several mosquito species, where it                Africa, Asia and Brazil, finding a wide diffusion of the
exerts important functions for the development or the                  yeast in the wild mosquitoes. The data confirmed the
antimicrobial protection of the host (Ricci et al., 2011b;             yeast association observed in laboratory reared samples
Toki et al., 2012; Cappelli et al., 2014; Martin et al.,               also for wild An. gambiae, Cx. quinquefasciatus, Ae.
2015; Valzano et al., 2016). Notably, our findings in labo-            albopictus and Ae. aegypti. To our knowledge, this is the
ratory reared colonies supported a previous study in                   first report of C. parapsilosis in these species. Moreover,
wild Culex sp. that documented the cohabitation of such                the yeast detection in Cx. pipiens from Burkina Faso
killer yeasts, as C. parapsilosis, M. guilliermondii, Rho-             and Italy confirmed the presence of the yeast in addi-
dotorula sp. and W. anomalus in the mosquito (Steyn                    tional wild populations besides those analysed from
et al., 2015).                                                         South Africa by Steyn and collaborators in 2015.
   R. glutinis was described for its killer activity against              Based on these findings, we suggest that mosquitoes
phytotoxic fungi (Castoria et al. 2005) and several Rho-               might afford an additional habitat and a suitable environ-
dotorula sp. with S. cf. roseus were found in soft scales,             mental reservoir for C. parapsilosis, participating in its
where they may favour the growth of the host develop-                  environmental spreading not just through a simple pas-
mental stages (Zacchi and Vaughan-Martini, 2003). M.                   sive dissemination.
guilliermondii, which was identified in plant-associated
beetles (Suh et al., 2008), mosquitoes (Frants and Mert-
vetsova, 1986; Steyn et al., 2015) and sand-flies (S.                  Acknowledgments
Epis, unpublished data), exerts antimicrobial activities               This research leading to these results was funded by the
(De Lima et al., 2013) and the ability to over-synthesise              European Union Seventh Framework Programme (FP7/
the vitamin B2 (Protchenko et al., 2000) that could be                 2007–2013_ FP7/2007–2011) under grant agreement
useful during the pupal starvation. C. parapsilosis was                281222 to Irene Ricci, and by the Italian Ministry of Educa-
reported as an antimicrobic in biocontrol applications                 tion, University and Research FIRB 2013 (RBFR136GFF)
(Niknejad et al., 2012) and documented for lipase activ-               to Sara Epis. The authors are grateful to Prof. Kabirul
ity (Yalçın et al., 2014). Thus, like M. guilliermondii, its          Bashar, Faculty of Biological Sciences, Jahangirnagar
defensive/nutritional symbiosis in insects could be sug-               University (Bangladesh) for support during the mosquito
gested. Notably, C. parapsilosis was observed as the                   collections and to Prof. Paulo Eduardo Martins Ribolla for
only fungal species shared between adults and larvae of                providing us with the Aedes from Brazil. They would also
wild Cx. pipiens from a near-by pond, thus escaping the                like to thank Sheila Beatty for editing the English usage in
microbial reduction/elimination during the development                 the manuscript.
of larvae to adult (Steyn et al., 2015). This finding sug-
gests a possible effect of C. parapsilosis on mosquito                 References
ontogeny, a role that was already suggested for W.                     Ba, A.S., Guo, D.A., Norton, R.A., Phillips, S.A., Jr., and
anomalus in beetles (Toki et al., 2012). Further analyses                Nes, W.D. (1995) Developmental differences in the sterol
are needed to verify the function of C. parapsilosis in                  composition of Solenopsis invicta. Arch Insect Biochem
the host as reported for other killer yeasts.                            Physiol 29: 1–9.
   Considering the potential role of some insects in                   Bachellerie, J.P., and Qu, L.H. (1993) Ribosomal RNA
spreading killer yeasts that may also act as opportunistic               probe for detection and identification of species. In Proto-
                                                                         cols in Molecular Parasitology. Hyde, J.E. (ed). Clifton:
pathogens in anthropized environments, these kinds of
                                                                         Humana Press, pp. 249–264.
associations are worthy of major investigation. Our study              Caggiano, G., Coretti, C., Bartolomeo, N., Lovero, G., De
on C. parapsilosis documented a stable yeast-mosquito                    Giglio, O., and Montagna, M.T. (2015) Candida blood-
association through three laboratory reared generations                  stream infections in Italy: changing epidemiology during
examined. Its presence was detected in pre-adult and                     16 years of surveillance. Biomed Res Int 256580: 1–9.
adult stages in all the colonies analysed even if with dif-            Cappelli, A., Ulissi, U., Valzano, M., Damiani, C., Epis, S.,
ferent positive percentages in larvae, pupae and adults                  Gabrielli, M.G., et al. (2014) A Wickerhamomyces anom-
depending on the mosquito species. Notably, a diverse                    alus killer strain in the malaria vector Anopheles ste-
localisation of C. parapsilosis was detected in the mos-                 phensi. PLoS One 9: e95988.
                                                                       Castoria, R., Morena, L., Caputo, G., Panfili, F., De Curtis,
quito organs: it was present in all the guts analysed and
                                                                         V.V., and De Cicco, V. (2005) Effect of the biocontrol
in the gonads of all the species analysed except Cx.                     yeast Rhodotorula glutinis strain LS11 on patulin accumu-
quinquefasciatus. Interestingly, the colonization of the                 lation in stored apples. Phytopathology 95: 1271–1278.
gonads suggests that some transovarial transmission                    Cuervo, G., Garcia-Vidal, C., Nucci, M., Puchades,
may occur in some mosquito species.                                      F., Ferna  ndez-Ruiz, M., Obed, M., et al. (2016)

C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd, Environmental Microbiology Reports, 9, 642–648
V
            Case 1:20-cv-03477-LLS Document 26-11 Filed 08/31/20 Page 8 of 8

648 J. Bozic et al.
  Breakthrough candidaemia in the era of broad-spectrum                  larvae and adultmidgut microflora using culture-
  antifungal therapies. Clin Microbiol Infect 22: 181–188.               dependent and culture independent methods in lab-
De Lima, J.R., Gonçalves, L.R., Branda   ~ o, L.R., Rosa, C.A.,         reared and field-collected Anopheles stephensi an Asian
  and Viana, F.M. (2013) Isolation, identification, and activ-           malarial vector. BMC Microbiol 9: 96.
  ity in vitro of killer yeasts against Colletotrichum gloeo-          Ricci, I., Damiani, C., Scuppa, P., Mosca, M., Crotti, E.,
  sporioides isolated from tropical fruits. J Basic Microbiol            Rossi, P., et al. (2011a) The yeast Wickerhamomyces
  53: 590–599.                                                           anomalus (Pichia anomala) inhabits the midgut and
Frants, T.G., and Mertvetsova, O.A. (1986) Yeast associa-                reproductive system of the Asian malaria vector Anophe-
  tions with mosquitoes of the genus Aedes Mg. (Diptera,                 les stephensi. Environ Microbiol 13: 911–921.
  Culicidae) in the Tom-Ob river region. Nauchnye Doki                 Ricci, I., Mosca, M., Valzano, M., Damiani, C., Scuppa, P.,
  Vyss Shkoly Biol Nauki 4: 94–98.                                       Rossi, P., et al. (2011b) Different mosquito species host
Martin, E., Bongiorno, G., Giovati, L., Montagna, M., Crotti,            Wickerhamomyces anomalus (Pichia anomala): perspec-
  E., Damiani, C., et al. (2015) Isolation of a Wickerhamo-              tives on vector-borne diseases symbiotic control. Anton
  myces anomalus yeast strain from the sandfly Phleboto-                 Van Leeuwen 99: 43–50.
  mus perniciosus, displaying the killer phenotype. Med Vet            Santin, R., Mattei, A.S., Waller, S.B., Madrid, I.M., Cleff,
  Entomol 30: 101–106.                                                   M.B., Xavier, M.O., et al. (2013) Clinical and mycological
McNicholas, S., McDermott, H., Power, L., Johnson, E.M.,                 analysis of dog’s oral cavity. Braz J Microbiol 44: 139–143.
  Moroney, J., Humphreys, H., and Smyth, E.G. (2012)                   Sanata, B., Salam, O.A., and Ibrahim, S. (2014) Digestive
  Sporobolomycesroseus in the cerebrospinal fluid of an                  fungal flora in asymptomatic subjects in Bobo-Dioulasso,
  immunocompetent patient – to treat or not to treat?.                   Burkina Faso. Asian Pac J Trop Biomed 4: 659–662.
  J Med Microbiol 61: 295–296.                                         Singh, R., and Parija, S.C. (2012) Candida parapsilosis: an
Menon, S., Gupta, H.R., Sequeira, R., Chavan, S.,                        emerging fungal pathogen. Indian J Med Res 136: 671–
  Gholape, D., Amandeep, S., et al. (2014) Rhodotorula                   673.
  glutinis meningitis: a case report and review of literature.         Steyn, A., Roets, F., and Botha, A. (2015) Yeasts Associ-
  Mycoses 57: 447–451.                                                   ated with Culex pipiens and Culex theileri mosquito lar-
Niknejad, F., Zaini, F., Faramarzi, M., Amini, M.,                       vae and the effect of selected yeast strains on the
  Kordbacheh, P., Mahmoudi, M., and Safara, M. (2012)                    ontogeny of Culex pipiens. Microb Ecol 71: 747–760.
  Candida parapsilosis as a potent biocontrol agent against            Suh, S.O., Nguyen, N.H., and Blackwell, M. (2008) Yeasts
  growth and aflatoxin production by Aspergillus species.                isolated from plant-associated beetles and other insects:
  Iran J Public Health 41: 72–80.                                        seven novel Candida species near Candida albicans.
Nogueira, C., Iglesias, A., Fea   s, X., and Estevinho, L.M.            FEMS Yeast Res 8: 88–102.
  (2012) Commercial bee pollen with different geographical             Tan, T.Y., Hsu, L.Y., Alejandria, M.M., Chaiwarith, R.,
  origins: a comprehensive approach. Int J Mol Sci 13:                   Chinniah, T., Chayakulkeeree, M., et al. (2016) Antifungal
  11173–11187.                                                           susceptibility of invasive Candida bloodstream isolates
Papon, N., Savini, V., Lanoue, A., Simkin, A.J., Creche, J.,             from the Asia-Pacific region. Med Mycol 54: 471–477.
  Giglioli-Guivarc’h, N., et al. (2013) Candida guilliermondii:        Toki, W., Tanahashi, M., Togashi, K., and Fukatsu, T. (2012)
  biotechnological applications, perspectives for biological             Fungal farming in a non-social beetle. PLoS One 7:
  control, emerging clinical importance and recent advan-                e41893.
  ces in genetics. Curr Genet 59: 73–90.                               Valzano, M., Cecarini, V., Cappelli, A., Capone, A., Bozic,
Pinhati, H.M., Casulari, L.A., Souza, A.C., Siquiera, R.A.,              J., Cuccioloni, M., et al. (2016) A yeast strain associated
  Damasceno, C.M., and Colombo, A.L. (2016) Outbreak of                  to Anopheles mosquitoes produces a toxin able to kill
  candidemia caused by fluconazole resistant Candida par-                malaria parasites. Malar J 15: 1059–1067.
  apsilosis strains in an intensive care unit. BMC Infect Dis          Yalçın, H.T., Corbaci, C., and Uçarm, F.B. (2014) Molecular
  16: 433.                                                               characterization and lipase profiling of the yeasts isolated
Protchenko, O.V., Boretsky, Y.R., Romanyuk, T.M., and                    from environments contaminated with petroleum. J Basic
  Fedorovych, D.V. (2000) Oversynthesis of riboflavin by                 Microbiol 54: S85–S92.
  yeast Pichia guilliermondii in response to oxidative stress.         Zacchi, L., and Vaughan-Martini, A. (2003) Distribution of
  Ukr Biokhim Zh 72: 19–23.                                              three yeast and yeast-like species within a population of
Rani, A., Sharma, A., Rajagopal, R., Adak, T., and                       soft scale insects (Saissetia oleae) as a function of devel-
  Bhatnagar, R.K. (2009) Bacterial diversity analysis of                 opmental age. Ann Microbiol 53: 43–46.




                       C 2017 Society for Applied Microbiology and John Wiley & Sons Ltd, Environmental Microbiology Reports, 9, 642–648
                       V
